By the Court,
Talcott, J.
Whatever doubts might be entertained if this were a new question, as to whether the judgment of the justice is not utterly void for want of power and jurisdiction and to be set aside, it appears to have been too well settled to be now disturbed, that an agreement to arbitrate a pending suit operates as a discontinuance of the suit as an action ; but nevertheless if the agreement provides for a judgment to be entered in the action, such judgment may be entered, and stand as a judgment by consent, which cannot be set aside in the ordinary way by which errors are corrrected. Probably the award and the judgment upon it are subject to the same rules applicable to awards at common law, and to be set aside for like causes, but it is well settled that the ordinary remedies against an erroneous judgment do not apply. (Yates v. Russell, 17 John. 461. Green v. Patchin, 13 Wend. 293. Bank of Monroe v. Widner, 11 Paige 529. Diedrick, Adm'r v. Richley, 19 Wend. 108; S. C. 2 Hill, 271. Blunt v. Whitney, 3 Sandf. 4.)
The order dismissing the appeal was therefore correct, . on the ground that no appeal lies from such a judgment.
Order affirmed with $10 costs of appeal.
Mullin, Johnson and Talcott, Justices.]